Citation Nr: 1202609	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.W.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from October 1986 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2007, the Veteran testified at a Travel Board hearing, conducted at the Philadelphia RO, before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The claim at issue was previously remanded by the Board in May 2010 for further procedural development of providing proper notice of what was needed to substantiate a claim for a TDIU and adjudicating the claim of entitlement to a TDIU.  This was accomplished, and the claim was adjudicated in a June 2011 supplemental statement of the case (SSOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

A December 2010 statement reflects a claim for an increase for the Veteran's knee disabilities.  It is not clear if this has already been adjudicated, so it is referred for any needed action.


FINDINGS OF FACT

1.  The veteran does not meet the schedular requirements for a TDIU.

2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  The record shows that a VCAA letter dated May 2010 provided the Veteran such notice.  The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, Office of Personnel Management (OPM) records, and lay evidence.  The Board requested records from the Social Security Administration (SSA), but received a negative response.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2011).   That is, since there is no competent and persuasive evidence suggesting that the Veteran's service-connected disabilities, standing alone, interfere with his ability to obtain or maintain employment, VA has no duty to solicit medical opinions on this point. 

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In the January 2007 Board personal hearing, the Veteran testified being unemployed due to the severity of the service-connected disabilities, specifically his service-connected left wrist disability.  

After a review of all the evidence, the Board concludes that entitlement to a TDIU is not warranted for any period.  The Veteran has four service-connected disabilities: a left wrist disability, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling, and a left knee disability, rated as 10 percent disabling.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because, while he has four service-connected disabilities, the Veteran does not have at least one disability that is rated at 40 percent or more or a combined disability rating of at least 70 percent.  Even if the Board were to consider the orthopedic disabilities as one disability, to meet the 40 percent, there still would not be a combined rating of 70 percent.  Because the Veteran has four service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined rating must be at least 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for a TDIU.  Those criteria are not met here. 

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, the Veteran has a high school diploma, two years of college credits, and has received computer training.  The Veteran also reported that his last steady employment was with the U.S. Postal Service, when he stopped working due to his service-connected left wrist disability.  

In VA treatment records from October 2003 to January 2005, the Veteran reported working light duty at the U.S. Postal Service.  In a February 2004 VA treatment record, the VA examiner reported that the Veteran was unable to maintain stable employment due to drug use.  In a May 2004 VA "Letter for Employer," the VA examiner placed permanent lifting restrictions on the Veteran due to his bilateral wrist pain.  In a January 2005 VA "Letter for Employer," the VA examiner placed permanent lifting restrictions on the Veteran due to his bilateral wrist pain.  In a March 2005 VA treatment record, the Veteran reported being unable to return to work at the U.S. Postal Service.  

In June 2005, the Veteran was approved for disability retirement from the U.S. Postal Service for his bilateral wrist disabilities.  In a September 2005 VA treatment record, the Veteran reported being in vocational rehabilitation and that he was enjoying learning.  In a January 2006 VA treatment record, the Veteran reported he had gone back to school.  In a March 2006 VA medical examination, the VA examiner opined that the Veteran was capable of repetitive motion of the left wrist, albeit slowly.  

During the January 2007 Board personal hearing, the Veteran testified that he retired from his position as a mail handler at the U.S. Postal Service because of bilateral wrist pain.  The Veteran also testified that the SSA denied his claim for disability benefits.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  In a June 2007 VA treatment record, the Veteran reported working full-time security duty for the Philadelphia Phillies.  In the June 2010 claim for a TDIU, the Veteran reported that he received computer training from September 2005 to February 2007 and that he is currently employed as a part-time library assistant at the Free Library of Philadelphia.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  As noted above, the Veteran is service connected for a left wrist disability, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling, and a left knee disability, rated as 10 percent disabling.  

There are absolutely no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that although the Veteran may be limited in his abilities by the service-connected conditions, they are not of sufficient severity to result in unemployment.  In May 2004 and January 2005 VA letters, the VA examiners placed lifting restrictions on the Veteran, but did not opine that the Veteran was unemployable.  There is also no medical opinion that he is physically incapable of performing sedentary work.  Moreover, it is important to note that the OPM disability retirement and the VA opinions described above were predicated on the impairment caused by bilateral wrist disabilities.  Only the Veteran's left wrist is service connected and only the impairment from that disability alone can be considered.

The Board acknowledges the Veteran's assertion that his service-connected disabilities have rendered him unable to work.  However, the Veteran's own statements regarding how he worked full-time security duty for the Philadelphia Phillies in 2007 and that he is currently employed as a part-time library assistant is strong evidence to the contrary.  See Beaty, 6 Vet. App. at 538; see also Ferraro, 
1 Vet. App. at 331-332.  The Veteran reported being placed on the "sick leave abuse" list at Free Library of Philadelphia; however, the list is only for undocumented sick leave (sick leave not reported to employer).  Additionally, the Veteran did not submit any evidence that his absence was due to his service-connected disabilities.  Moreover, a TDIU rating is warranted, in pertinent part, where a veteran cannot obtain or maintain substantially gainful employment.  On his TDIU claim, the Veteran reports earned income of $15,000 per year, which is substantially more than the amount established as the poverty threshold for one person.  See http://www.census.gov/hhes/www/poverty/data/threshld/index.html establishing $11,344 as the poverty threshold for one person under the age of 65.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


